Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5,7-13,15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 9 and 10, and claim 15, lines 12 and 13, “the ball head” is unclear as to which ball head is being referred to.  It is suggested that “the ball head” be amended to read –the worn ball head or the non-worn ball head--.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 9, 10, 13, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dury, US 5,194,000 in view of Linkow et al 4062119.
              Regarding claim 1, Dury teaches an assembly (figure 1) comprising:
an anchoring element (2) comprising a first retention element (22) having outside dimensions and being a worn ball head or a non-worn ball head ((22), Dury teaches at least a non-worn ball head); and
a shell (23) configured for adaptation of the first retention element (22) on the anchoring element (2);
wherein the shell (23) has a ball shaped body (27) and an interior cavity in the ball shaped body having cavity dimensions adapted to the outside dimensions of the first retention element (apparent from figure 1, see also column 10, lines 39-44, “ball and socket joint”), the interior cavity having an undercut (28) that is adapted to surround a lower base of the ball head and to hold the shell (23) on the first retention element (22) or is adapted to support retention on the first retention element (22); wherein the interior cavity is connected with the first retention element with a material fit or a shape fit (column 10, lines 39-44); and wherein the shell (23) has a ball-shaped outer surface (see figure 1) configured as a second retention element which is a patrix (column 7, lines 33-34).

                 Linkow et al disclose an implant system which may utilize an adhesive to join to elements of the system together.  See column 3, lines 20-30.
                 It would have been obvious to one skilled in the art to include an adhesive material located between an inner surface of the interior cavity and a surface of the retention element, in the Dury assembly, in view of the teaching of Linkow et al that an adhesive may be used to further secure two cooperating parts of a dental implant assembly.

                 Regarding claim 2, Dury teaches the shell (23) comprises a material composed of one or more plastics (column 7, line 20).

                 Regarding claim 7, Dury teaches the interior cavity has rotation symmetry along an axial direction. See any of the figures.

                 Regarding claim 9, Dury teaches the first retention element (22) has a diameter and the interior cavity is adapted to (column 7, lines 33-34) the first retention element (22), so as to expand the diameter of the existing first retention element (22).
                  Regarding claim 10, note that the second retention element (the outer ball shaped element) has a diameter greater than a diameter of the first retention element 22.
                  Regarding claim 13, Dury teaches wherein the first retention element (22) is attached adapted to attach at or on implants or root pins (14).

                 Regarding claim 15, Dury teaches a method of using a shell (23), comprising the steps:

- setting the shell (23) onto the first retention element (22); and
- setting a dental prosthesis (column 7, lines 33-34) onto the shell (23);
wherein the shell (23) is configured for adaption of the first retention element (22) on an anchoring element (22), the anchoring element (22) being a worn ball head (22) or a non-worn ball head ((22), Dury teaches at least a non-worn ball head), and has a ball-shaped body (27) and an interior cavity having cavity dimensions adapted to the outside dimensions (apparent from figure 1, see also column 10, lines 39-44, “ball and socket joint”) of the first retention element (22), the interior cavity having an undercut (28) that is adapted to surround a lower base of the ball head and to hold the shell (23) on the first retention element (22) or is adapted to that is adapted to surround a lower base of the ball head and to support retention on the first retention element (22);
wherein the interior cavity is connected with the first retention element (22) with a material fit or a shape fit (apparent from figure 1, see also column 10, lines 39-44, “ball and socket joint”), and
wherein the shell (23) has a ball-shaped outer surface (26) configured as a second retention element which is a patrix (column 7, lines 33-34).
                  Dury does not disclose an adhesive material located between an inner surface of the interior cavity and a surface of the retention element.
                 Linkow et al disclose an implant system which may utilize an adhesive to join to elements of the system together.  See column 3, lines 20-30.
                 It would have been obvious to one skilled in the art to include an adhesive material located between an inner surface of the interior cavity and a surface of the retention element, in the Dury assembly, in view of the teaching of Linkow et al that an adhesive may be used to further secure two cooperating parts of a dental implant assembly.


                 Further regarding claim 15, the examiner takes the position that the step of “selecting a shell (23) while paying attention to the outside dimensions of the first retention element” as claimed is an inherent step performed by the dentist during implantation of any denture, and is thus inherent in the method as disclosed by Dury/Linkow et al. If this step was not performed, the denture implant would fail.

                 Regarding claim 17, Dury teaches a method wherein the first retention element (22) has a dimension that are not worn away. Clearly, when the implant is new, it is not worn away.



                Claims 1-4, 8, 10, 11, 12, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bulard et al., US 2006/0269903 (“Bulard”) in view of Linkow et al 4062119.
                Regarding claim 1, Bulard teaches an assembly (figures 17-19) comprising:
an anchoring element (see figure 18, annotated) comprising a first retention element (see figure 18, annotated) having outside dimensions and being a worn ball head or a non-worn ball head (paragraph [0062]); and a shell (171) configured for adaptation of the first retention element (see figure 18, annotated) on the anchoring element (see figure 18, annotated); wherein the shell (171) has an interior cavity having cavity dimensions adapted to the outside dimensions of the first retention element (see figure 18, annotated), the interior cavity having an undercut (see figure 18, annotated) that is adapted to hold the shell (171) on the first retention element (see figure 18, annotated) or is adapted to support retention on the first retention element (see figure 18, annotated) ; wherein the interior cavity is 


    PNG
    media_image1.png
    310
    514
    media_image1.png
    Greyscale




                 Bulard does not disclose an adhesive material located between an inner surface of the interior cavity and a surface of the retention element.

                 It would have been obvious to one skilled in the art to include an adhesive material located between an inner surface of the interior cavity and a surface of the retention element, in the Dury assembly, in view of the teaching of Linkow et al that an adhesive may be used to further secure two cooperating parts of a dental implant assembly.

                 Regarding claims 2-4, Bulard teaches the claimed invention as set forth above in regard to claim 1, but does not teach the assembly (figures 17-19) wherein the shell comprises one or more plastics (claim 2), metals (claim 3) or hybrid materials (claim 4).

However, Bulard teaches various metals and plastics for manufacture of the shell (47) in the alternate embodiments. At paragraph [0011], Bulard teaches the use of keeper caps fitted with O-ring- shaped inserts, plastic inserts, metal inserts or any other material capable of flexibly engaging with an O- ring abutment in order to removably fix a denture to an O-ring abutment is also well known. At paragraph [0056], Bulard teaches metals or alloys thereof, especially titanium or an alloy thereof with another metal, for example, aluminum and/or vanadium.

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try various materials which are well known in the art as needed with an expectation that a metal shell would be more durable than a plastic shell, or that a plastic shell may be easier to snap fit onto a retrofit dental post. There are a finite number of identified, predictable solutions for the shell material, with a reasonable expectation of success, all of which are known in the art.



                 Regarding claim 10, Bulard teaches the second retention element (shell 171) having a diameter greater than a diameter of the first retention element (figure 18, annotated). This is apparent from the figures.

                 Regarding claim 11, leaving a free space for the adhesive in the interior cavity would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a more secure fit if the adhesive were more or less viscous as is known in the art.
 
                  Regarding to claim 12, note that Linkow et al clearly discloses that the adhesive is an adhesive.

                  Regarding claim 15, Bulard teaches a method of using a shell (171), comprising the steps:
- selecting a shell (171) while paying attention to the outside dimensions (apparent from figures 17-19) of the a first retention element (see figure 18, annotated);
- setting the shell (171) onto the first retention element (see figure 18, annotated); and

wherein the shell (171) is configured for adaption of the first retention element (see figure 18, annotated) on an anchoring element (see figure 18, annotated), the anchoring element (see figure 18, annotated) being a worn ball head or a non-worn ball head (paragraph [0062]) and has an interior cavity having cavity dimensions adapted to the outside dimensions (apparent from figure 18, ball and socket joint) of the first retention element (see figure 18, annotated), the interior cavity having an undercut (see figure 18, annotated) that is adapted to hold the shell (171) on the first retention element (see figure 18, annotated) or is adapted to support retention on the first retention element (see figure 18, annotated); wherein the interior cavity is connected with the first retention element (see figure 18, annotated) with a material fit or a shape fit (apparent from figure 18), and wherein the shell (171) has a ball-shaped outer surface configured as a second retention element which is a patrix (the term “implant head”, paragraph [0062], line 1, necessarily means that is functions as a patrix).

                 Further regarding claim 15, the examiner takes the position that the step of selecting a shell (171) while paying attention to the outside dimensions of the first retention element as claimed is an inherent step performed by the dentist during implantation of any denture. If this step was not performed, the denture implant would fail.

                Further regarding the undercut of claim 15, the exterior shape of the Bulard (see figure 18, annotated) indicates an interior undercut designed to hold the shell (171) on the implant in a rudimentary ball and socket type of arrangement. Note the embodiment of figures 17-19 do not require any further retention means such as the O-ring (45) shown in the embodiment of figure 4. If the interior Bulard were not shaped with a reduced inner diameter cross section at the neck region (see figure 18, annotated) the shell (171) would not function.

               Regarding claim 16, Bulard teaches the first retention element (see figure 18, annotated) has a functionality that is reduced by wear (paragraph [0062]).


                Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dury, US 5,194,000 in view of Linkow et al 4062119 as applied to claim 2 above, and further in view of Powell et al., US 2007/0111163.

                Dury/Linkow et al teaches the assembly (figure1) having shells (23) as set forth above, but does not teach a coloration selected to represent a dimension of the second retention element (which is shell 23).
               Powell teaches that it is rudimentary to have dental implants of different sizes as per patient need and to color code the sizes for convenience. See paragraph [0045], “[t]he overall widths of the implant 10, the implant 130, and the implant 150 are in the range from about 2.75 mm to about 6.0 mm. The present invention contemplates that the components described in FIGS. 2-6 will be provided in kits (preferably, color coded) for mating with the various sizes of the dental implants.”
              It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Dury/Linkow et al with the color coding indicia as taught by Powell to indicate the size of the various implants.

              Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bulard et al., US 2006/0269903 (“Bulard”) in view of Linkow et al 4062119, and further in view of Powell et al., US 2007/0111163.
Bulard/Linkow et al teaches the assembly (figure1) having shells (23) as set forth above, but does not teach a coloration selected to represent a dimension of the second retention element (which is shell 23).
               Powell teaches that it is rudimentary to have dental implants of different sizes as per patient need and to color code the sizes for convenience. See paragraph [0045], “[t]he overall widths of the implant 10, the implant 130, and the implant 150 are in the range from about 2.75 mm to about 6.0 mm. The present invention contemplates that the components described in FIGS. 2-6 will be provided in kits (preferably, color coded) for mating with the various sizes of the dental implants.”
              It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Bulard/Linkow et al with the color coding indicia as taught by Powell to indicate the size of the various implants.


Response to Arguments
Applicant's arguments filed 12/12/21 have been fully considered but they are not persuasive.
Applicant argues that the piece 23 of Dury cannot be considered to be a shell because the piece 23 of Dury is part of the prosthesis.  This is not found persuasive because element 23 of Dury clearly can be called a “shell”, and is clearly configured for adapatation of the first retention element because it “adapts” the retention element by allowing the prosthesis to be attached thereto.
Applicant also argues that the spherical element 26 of Dury does not have a cavity for receiving the element 22.  This argument is not found persuasive the examiner finds that element 27 of Dury can be considered to be a “ball-shaped body” due to it’s rounded shape, and thus element 27 of Dury clearly has a cavity for receiving element 22.


Applicant also argues that Bulard et al do not show an interior cavity inside of the ball shaped body of the head, the cavity having dimensions adapted to the outside dimensions of the first retention element, and further argues that the cavity may be in the neck portion of feature 171.  This is not found persuasive because it is clear that when in an assembled position (fig. 19), at least a portion of the ball portion of the retention element is received in an upper part of the interior of the ball shaped body.
Applicant also argues that Bulard et al does not disclose the claimed undercut because it is not shown in figures 17-19, and at best, the undercut is only on the exterior, not the interior.  This is not found persuasive because since there is a transition (undercut) on the exterior of Bulard et al, there must be a corresponding undercut on the interior of Bulard et al, at the corresponding transition from the interior of the ball shaped portion, to the interior of the neck portion.
Applicant’s arguments presented toward the claimed adhesive have been considered but are moot in view of the new grounds of rejection based on Linkow et al.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772